           Case 2:20-cv-00239-RAJ-TLF Document 21 Filed 06/02/20 Page 1 of 4



1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    KRYSTA VAN WOERT,
                                                         Case No. C20-239 RAJ-TLF
7                            Plaintiff,
            v.                                           ORDER SETTING PRETRIAL
8                                                        SCHEDULE
     WASHINGTON STATE EMPLOYMENT
9    SECURITY DEPARTMENT,
10                           Defendants.

11
            This case has been referred to the undersigned Magistrate Judge. Dkt. 12; Local
12
     Rule MJR 6 and General Order 02-19. The Court having reviewed the parties’ Joint
13
     Status Report (Dkt. 18), sets the following pretrial schedule.
14
                                   Event                                     Date
15
        Deadline to Join Additional Parties                              July 3, 2020
16
        Deadline to Amend Pleadings                                      July 31, 2020
17
        Disclosure of Expert Witnesses                                 August 21, 2020
18
        All motions related to discovery must be noted on the            Noting date:
19      motion calendar no later than the Friday before discovery
        closes pursuant to LCR 7(d) and LCR 37(a)(2)                  September 18, 2020
20

21      Completion of discovery                                       September 25, 2020
            Includes service of responses to interrogatories and
22          requests for production, the taking of depositions, and
            meet-and-confer meetings.
23      Last Date to File and Serve Dispositive Motions                October 30, 2020

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 1
            Case 2:20-cv-00239-RAJ-TLF Document 21 Filed 06/02/20 Page 2 of 4



1           This order sets firm dates that can be changed only by order of the Court, not by

2    agreement of counsel or parties. The Court will alter these dates only upon good cause

3    shown; failure to complete discovery within the time allowed is not recognized as good

4    cause. If any of the dates identified in this Order or the Local Civil Rules fall on a

5    weekend or federal holiday, the act or event shall be performed on the next business

6    day.

7           Trial Date

8           A trial date will be set by the assigned District Judge, the Honorable Richard A.

9    Jones, if the case has not been resolved by settlement or dispositive motion.

10          Dispositive Motions

11          Any dispositive motion shall be filed and served on or before October 30, 2020.

12   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be

13   submitted as part of the motion itself and not in a separate document. The motion shall

14   include in its caption (immediately below the title of the motion) a designation of the date

15   the motion is to be noted for consideration upon the Court’s motion calendar.

16   Dispositive motions shall be noted for consideration on a date no earlier than the fourth

17   Friday following filing and service of the motion. LCR 7(d)(3).

18          All briefs and affidavits in opposition to any motion shall be filed and served

19   pursuant to the requirements of Rule 7 of the Federal Rule of Civil Procedure and LCR

20   7. The party making a motion may file and serve a reply to the opposing party’s brief

21   and affidavits. Any reply brief shall also be filed and served pursuant to the

22   requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7.

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 2
              Case 2:20-cv-00239-RAJ-TLF Document 21 Filed 06/02/20 Page 3 of 4



1             Privacy Policy

2             Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact

3    the following information from documents and exhibits before they are filed with the

4    court:

5                •   Dates of Birth: redact to the year of birth

6                •   Names of Minors: redact to initials

7                •   Social Security Numbers and Taxpayers Identification Number: redact in

8                    their entirety

9                •   Financial Accounting Information: redact to the last four digits

10               •   Passport Numbers and Driver License Numbers: redact in their entireties
11            All documents filed in the above-captioned matter must comply with Federal
12   Rule of Civil Procedure 5.2 and LCR 5.2.
13            Cooperation and Settlement
14            As required by LCR 37(a), all discovery matters are to be resolved by agreement
15   if possible. Counsel are further directed to cooperate in preparing the final pretrial order
16   in the format required by LCR 16.1, except as ordered below.
17            A settlement conference conducted between the close of discovery and the filing
18   of dispositive motions requires a face-to-face meeting or telephone conference between
19   persons with authority to settle the case. The settlement conference does not have to
20   involve a third-party neutral.
21            Should this case settle, counsel shall notify the Deputy Clerk as soon as
22   possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt
23   notice of settlement may be subject to such discipline as the Court deems appropriate.
24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 3
            Case 2:20-cv-00239-RAJ-TLF Document 21 Filed 06/02/20 Page 4 of 4



1           Proof of Service and Sanctions

2           All motions, pretrial statements and other filings shall be accompanied by proof

3    that such documents have been served upon counsel for the opposing party or upon

4    any party acting pro se. The proof of service shall show the day and manner of service

5    and may be by written acknowledgement of service, by certificate of a member of the

6    bar of this Court, by affidavit of the person who served the papers, or by any other proof

7    satisfactory to the Court. Failure to comply with the provisions of the Order can result in

8    dismissal/default judgment or other appropriate sanction.

9           The Clerk of Court is directed to send a copy of this Order to counsel for the

10   parties.

11          Dated this 2nd day of June, 2020.

12

13

14                                                    A
                                                      Theresa L. Fricke
15                                                    United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 4
